1. Election of Quaestors of Parliament (first, second and third ballots)
- Before the vote
(DE) Mr President, I think you need to explain something. We are at present conducting a test. In this test we can only vote for two people - for example Pavarotti and Montserrat Caballé. Later, however, in the vote for the quaestors we will be able to vote for five people. I just wanted to reiterate this as it has confused many Members. It is only in this test that we can vote for two people, afterwards in the real vote it will be five.
(IT) Mr President, ladies and gentlemen, apart from expressing my thanks for putting Pavarotti first, I should like to say something. After we have marked with crosses the two to be voted for, do we have to confirm our vote or leave it as it is?
(IT) Mr President, ladies and gentlemen, since not everyone has fully understood the oral explanation before the vote, it would be a good idea to explain again clearly how we vote.
I believe that the outcome of the vote shows how quickly the procedure has been learnt.
After the vote
In accordance with Rule 16 and Rule 15(2) of the Rules of Procedure, the order of precedence of the Quaestors shall be determined by the order in which they were elected. The composition of the new Bureau shall be notified to the Presidents of the Institutions of the European Communities.